Citation Nr: 1723769	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-17 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for nerve damage of the jaw.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1985 to November 2010. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  Jurisdiction is currently with the RO in Cleveland, Ohio.  


FINDINGS OF FACT

1.  The Veteran had his wisdom teeth surgically removed in October 1990.

2.  Following this surgery, the Veteran's service treatment records show chronic complaints of numbness in the gums/jaw, which was diagnosed as wisdom teeth paresthesia and nerve damage, and which has persisted since service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for nerve damage of the jaw have been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In this case, the Veteran is seeking entitlement to service connection for nerve damage to the jaw.

Service treatment records show that the Veteran had his wisdom teeth surgically removed in October 1990.  Following this surgery, the Veteran complained on multiple occasions of numbness/loss of feeling in the mandible area, and his condition was variously characterized as wisdom teeth paresthesia and nerve damage.  On a Report of Medical Assessment completed in October 2010 at the time of the Veteran's retirement from service, he was noted to have lost sensation in the left posterior maxillary area, as well as a slight decrease in most other areas of the gum/jaw as well.

Following service, the Veteran has continued to report numbness of the gum/jaw, and the Board finds his account of his current symptoms to be credible.  

As there is medical evidence of chronic nerve damage in service and competent and credible evidence that the Veteran continues to experience symptoms of this disability, entitlement to service connection for nerve damage to the jaw is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Entitlement to service connection for nerve damage of the jaw is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


